Privileged and Confidential
 
 
  Exhibit 10.3
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (together with all schedules hereto, this “Agreement”)
is dated as of September [___], 2020, by and among ImageWare Systems, Inc., a
Delaware corporation (the “Company”), and each undersigned holder of the
Company’s Series C Convertible Preferred Stock (“Series C Preferred”)
(“Holder”).
 
RECITALS
 
WHEREAS, each Holder is the “beneficial owner” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of the number of shares
of the Company’s Series C Preferred set forth opposite such Holder’s name on
Schedule A attached hereto (the “Current Shares”);
 
WHEREAS, each Holder desires to exchange (the “Exchange”) all of its Current
Shares for the number of shares of the Company’s Series D Convertible Preferred
Stock, $0.01 par value per share (“Series D Preferred”), set forth under the
heading “Exchange Shares” on Schedule A attached hereto (such shares of Series D
Preferred to be issued as consideration for the Exchange, the “Exchange
Shares”); and
 
WHEREAS, the shares of common stock of the Company, par value $0.01 per share,
issuable upon conversion of the Series D Preferred, are referred to herein as
the “Common Stock” (together with the Series D Preferred, the “Securities”; and
each, a “Security”), and the shares of Common Stock issued or issuable to the
holders of Series D Preferred as dividends in accordance with the terms and
conditions set forth in the Certificate of Designation (as defined below) are
referred to herein as “Dividend Shares”.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
1. Securities Exchange. Subject to the terms and conditions of this Agreement,
the parties agree as follows.
 
(a) each Holder hereby contributes and assigns to the Company all of such
Holder’s right, title and interest, free and clear of all liens and
encumbrances, in and to all of its Current Shares, and each Holder hereby
delivers all certificates or other documentation (as applicable) evidencing the
Current Shares, to the Company, duly endorsed in blank or accompanied by other
duly executed instruments of transfer reasonably satisfactory to the Company;
 
(b) the Company hereby issues the applicable Exchange Shares to each Holder as
consideration for the Exchange;
 
(c) the closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”), and shall occur substantially concurrently with, and subject
to, the closing of the Concurrent Offering (as defined below); and
 
 
 
 

-1-

Privileged and Confidential
 
 
 
(d) within five business (5) business days after the Closing, the Company shall
issue and deliver to each a Holder a certificate evidencing the Exchange Shares
against delivery of the Current Shares to the Company.
 
2. Representations, Warranties and Covenants of the Holders. The Holders,
individually and not jointly, hereby make the following representations and
warranties to the Company, and covenants for the benefit of the Company:
 
(e) Power and Authorization. This Agreement has been duly authorized, validly
executed and delivered by each Holder and is a valid and binding agreement and
obligation of each Holder enforceable against them in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and each Holder has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(f) Accredited Investor. Each Holder is an “accredited investor” as defined
under Rule 501 of Regulation D, promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).
 
(g) Investment Purposes. Each Holder will be acquiring the Exchange Shares for
their own account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, each Holder does not covenant to hold the Series D Preferred for any
minimum period of time except as set forth in the Company’s Certificate of
Designations, Preferences and Rights of Series D Convertible Preferred Stock
(the “Certificate of Designation”).
 
(h) Title to Current Shares. Each Holder owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Current Shares free
and clear of all rights and Encumbrances (as defined below), and each
Stockholder has full power and authority to transfer and dispose of the Exchange
Shares free and clear of any right or Encumbrance. Other than the transactions
contemplated by this Agreement, there is no outstanding plan, pending proposal,
or other right of any person to acquire all or any of the Exchange Shares.
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.
 
(i) Acknowledgement of Concurrent Offering. The Holder understands and
acknowledges that concurrently with the Exchange, the Company is (a) issuing and
selling the Company’s Series D Preferred to certain other purchasers pursuant to
that certain Stock Purchase Agreement dated as of the date hereof (the “Purchase
Agreement” and, such sales thereunder, the “Concurrent Sale”), and (b) agreeing
to exchange the Company’s issued and outstanding Series A Convertible Preferred
Stock pursuant to the terms of that certain Series A Exchange Agreement among
the Company and the holders identified therein (the “Series A Exchange” and,
together with the Concurrent Sale, the “Concurrent Offering”).
 
 
 
-2-

Privileged and Confidential
 
 
 
(j) Shareholder Approval. The Holder understands and acknowledges that the
Concurrent Offering is conditioned upon, among other things, the receipt by the
Company of the requisite shareholder approval to amend and restate the Company’s
Certificate of Incorporation.
 
3. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to each Holder, and covenants for the benefit of each
Holder, as follows:
 
(a) Organization and Qualification; Subsidiaries. The Company and each of its
subsidiaries (collectively, the “Subsidiaries”) listed on Section 3(a) of the
Disclosure Schedule attached to the Purchase Agreement (the “Disclosure
Schedule”) is a corporation duly organized and validly existing in good standing
under the laws of the jurisdiction in which it is incorporated or organized and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify would have, or
would reasonably be expected to result in, a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” means any event,
occurrence, fact, condition or change that, individually or in the aggregate,
results, or would reasonably be likely to result, in a material adverse effect
on (i) the Securities or the Dividend Shares, (ii) the ability of the Company to
perform its obligations under this Agreement or the other Transaction Documents
(as defined in the Purchase Agreement) or (iii) the condition (financial or
otherwise) or the earnings, prospects, business, properties, surplus or results
of operations of the Company and its Subsidiaries.
 
(b) Authorization; Enforcement. Other than the Written Consent (as defined in
the Purchase Agreement) (i) the Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents, to issue the Series D Preferred in accordance with
the terms hereof, to issue the Common Stock upon conversion of the Series D
Preferred in accordance with the terms thereof and to issue the Dividend Shares
in accordance with the Certificate of Designation and the Company’s Certificate
of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”); (ii) the execution, delivery and performance of this Agreement
and the other Transaction Documents by the Company and the consummation by it of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Series D Preferred and the issuance and reservation for
issuance of the Common Stock and the Dividend Shares) have been duly authorized
by the Company’s Board of Directors and no further consent or authorization of
the Company, its Board of Directors, any committee of the Board of Directors or
any of the stockholders of the Company is required, and (iii) this Agreement
constitutes, and, upon execution and delivery by the Company of the other
Transaction Documents, such Transaction Documents will constitute, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies. Other than the Written Consent,
neither the execution, delivery or performance by the Company of its obligations
under this Agreement or the other Transaction Documents, nor the consummation by
it of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Series D Preferred, or the issuance or
reservation for issuance of the Common Stock and the Dividend Shares) requires
any consent or authorization of the Company’s stockholders.
 
 
 
-3-

Privileged and Confidential
 
 
 
(c) Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, all securities exercisable or exchangeable
for, or convertible into, any shares of capital stock of the Company
(“Convertible Securities”), the number of shares issuable and reserved for
issuance pursuant to Convertible Securities, any shares of capital stock and the
number of shares reserved for issuance upon conversion of the Series D
Preferred, is set forth in Section 3(c) of the Disclosure Schedule. All such
outstanding shares of capital stock have been, or upon issuance in accordance
with the terms of any such Convertible Securities will be, validly issued, fully
paid and non-assessable. No shares of capital stock of the Company (including
the Common Stock and the Dividend Shares) are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances. Except as set forth in Section 3(c) of the Disclosure Schedule,
(i) there are no outstanding options, warrants, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries, or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries, nor are any such
issuances or arrangements contemplated, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except the Registration Rights Agreement (as defined in the Purchase
Agreement)); (iii) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem any security of the Company; and (iv) the Company
does not have any shareholder rights plan, “poison pill” or other anti-takeover
plans or similar arrangements. Section 3(c) of the Disclosure Schedule sets
forth all of the securities or instruments issued by the Company or any of its
Subsidiaries that contain anti-dilution or similar provisions that will be
triggered by, and all of the resulting adjustments that will be made to such
securities and instruments as a result of, the issuance of the Securities and
the Dividend Shares in accordance with the terms of this Agreement or the
Certificate of Designation. The Company has no knowledge of any voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among any of the security holders of the Company
relating to the securities of the Company held by them. The Company can furnish,
upon request, true and correct copies of the Company’s Certificate of
Incorporation, the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”), and all other instruments and agreements governing any Convertible
Securities. The Company or one of its Subsidiaries has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or any such Subsidiary.
 
 
 
-4-

Privileged and Confidential
 
 
 
(d) Issuance of Securities. Subject to the Written Consent, the Series D
Preferred are duly authorized and, upon issuance in accordance with the terms of
this Agreement and the Certificate of Designation, (i) will be validly issued
and free from all taxes, liens, claims, transfer restrictions, and encumbrances
(other than restrictions on transfer contained in this Agreement or the
Certificate of Designation), (ii) will not be subject to preemptive rights,
rights of first refusal or other similar rights of stockholders of the Company
or any other Person (as defined below) and (iii) will not impose personal
liability on any holder thereof. The Common Stock and the Dividend Shares are
duly authorized and reserved for issuance, and, upon issuance of the Dividend
Shares or conversion of the Series D Preferred, in each case in accordance with
the terms of the Certificate of Designation, (x) will be validly issued, fully
paid and non-assessable, and free from all taxes, liens, claims, transfer
restrictions, and encumbrances (other than restrictions on transfer contained in
this Agreement), (y) will not be subject to preemptive rights, rights of first
refusal or other similar rights of stockholders of the Company or any other
Person and (z) will not impose personal liability upon any holder thereof.
Except for the filing of any notice prior or subsequent to the Closing Date (as
defined in the Purchase Agreement) that may be required under applicable state
and/or federal securities laws (or comparable laws of any other jurisdiction),
and no authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, the offer, issue, sale, execution or delivery of the Securities and
the Dividend Shares, or the performance by the Company of its obligations under
this Agreement. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person listed in
the first paragraph of Rule 506(d)(1), except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable. “Person” means an
individual, partnership, corporation, unincorporated organization, joint stock
company, limited liability company, association, trust, joint venture or any
other entity, or a governmental agency or political subdivision thereof.
 
(e) No Conflicts. Except as set forth in Section 3(e) of the Disclosure
Schedule, and subject to the Written Consent, the execution, delivery and
performance of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Series D Preferred,
and the issuance and reservation for issuance of the Common Stock and the
Dividend Shares) will not (i) result in a violation of the Certificate of
Incorporation or Bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including United States federal and
state securities laws, rules and regulations and rules and regulations of any
self-regulatory organizations to which either the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, or (iv) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien on any asset of the Company or any
Subsidiary.
 
(f) Compliance. Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, Bylaws or other organizational documents,
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred that with notice or lapse of time or both would put the Company or
any of its Subsidiaries in default) under, nor has there occurred any event
giving others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party. The
businesses of the Company and its Subsidiaries are not being conducted, and
shall not be conducted so long as any Purchaser (as defined in the Purchase
Agreement) (or any of its respective affiliates) owns any of the Securities or
Dividend Shares, in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations the sanctions for which
either singly or in the aggregate have not had and would not materially affect
the Company or any of its Subsidiaries. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds, violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
or made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee. The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, provincial or foreign governmental or
regulatory authorities that are material to the conduct to their business, and
neither the Company nor any of its Subsidiaries has received any notice of
proceeding relating to the revocation or modification of any such certificate,
authorization or permit. The Company has complied in all material respects with
and is not in default or violation in any material respect of, and is not, to
the Company’s knowledge, under investigation with respect to or has not been, to
the knowledge of the Company, threatened to be charged with or given notice of
any violation of, any applicable federal, state, local or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any federal, state, local or foreign
governmental or regulatory authority. Except for statutory or regulatory
restrictions of general application, no federal, state, local or foreign
governmental or regulatory authority has placed any material restriction on the
business or properties of the Company or any of its Subsidiaries.
 
 
 
-5-

Privileged and Confidential
 
 
 
(g) SEC Documents, Financial Statements. Except as set forth in Section 3(g) of
the Disclosure Schedule, the Company has timely filed (within applicable
extension periods) all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the Securities Act and/or
the Securities Exchange Act of 1934, as amended (including the rules and
regulations promulgated thereunder, the “Exchange Act”) (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, the “SEC Documents”). As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings made prior to the date hereof). As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto. Such financial statements have been prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”), consistently applied,
during the periods involved (except as may be otherwise indicated in such
financial statements or the notes thereto or, in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end audit adjustments). Except as set forth in the financial
statements of the Company included in the Select SEC Documents (as defined
below), the Company has no liabilities, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to the date
of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected in such financial statements, which liabilities and
obligations referred to in clauses (i) and (ii), individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. For purposes of this Agreement, “Select SEC Documents” means the
Company’s (A) Annual Report on Form 10-K for the fiscal year ended December 31,
2019, (B) Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2020, (C) Quarterly Report on Form 10-Q for the fiscal quarter ended June 30,
2020, and (D) all Current Reports on Form 8-K filed since August 19, 2020.
 
(h) No Material Adverse Effect in Business. Except as set forth in Section 3(h)
of the Disclosure Schedule, and other than effects on the business related
primarily to COVID-19, since March 31, 2020 through the date hereof, (i) there
has been no Material Adverse Effect, nor any development or event which would
result, or be reasonably likely to result, in a Material Adverse Effect, (ii)
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock, and (iii) there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets, net current liabilities or net assets of the
Company and its Subsidiaries.
 
 
 
-6-

Privileged and Confidential
 
 
 
(i) Absence of Certain Changes. Except as set forth on Section 3(i) of the
Disclosure Schedule, since March 31, 2020, (i) there has not been any change in
the capital stock (other than pursuant to the Company’s stock plans pursuant to
the Company’s Approved Share Plan (as defined below), pursuant to the conversion
or exercise of outstanding securities that are convertible into or exercisable
for Common Stock, or pursuant to publicly disclosed equity or debt financings)
or long-term debt of the Company, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock; (ii) neither the Company nor any of its Subsidiaries has entered
into any transaction or agreement that is material to the Company or any of its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company or any of its Subsidiaries and,
except as contemplated by this Agreement, has made any material change or
amendment to a material contract or arrangement by which the Company or any of
its Subsidiaries or any of their respective assets or properties is bound or
subject; (iii) neither the Company nor any of its Subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority; and (iv) there has been no material
adverse change and no material adverse development in the business, properties,
operations, prospects, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries, taken as a whole. Neither the
Company nor any of its Subsidiaries has taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any bankruptcy or
receivership law, nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings with respect to the Company or any of its Subsidiaries.
For purposes of this Section 3(i), “Approved Share Plan” shall mean the
Company’s Amended and Restated 1999 Stock Award Plan and 2020 Omnibus Stock
Incentive Plan.
 
(j) Transactions with Affiliates. Except as disclosed in the Select SEC
Documents, none of the officers, directors, or employees of the Company or any
of its Subsidiaries, or any of their family members, is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services solely in their capacity as officers, directors, employees or
consultants), including, without limitation, any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director, employee or family member or any
corporation, partnership, trust or other entity in which any such officer,
director, employee or family member has an ownership interest of five (5%)
percent or more or is an officer, director, trustee or partner.
 
(k) Absence of Litigation. Except as disclosed in Section 3(k) of the Disclosure
Schedule, there is no action, suit, proceeding, inquiry or, to the best of the
Company’s knowledge, investigation before or by any court, public board,
government agency, self-regulatory organization or body (including, without
limitation, the SEC) pending or affecting the Company, any of its Subsidiaries,
or any of their respective directors or officers in their capacities as such. To
the knowledge of the Company or any of its Subsidiaries, there are no actions,
suits, proceedings, inquiries or investigations before or by any court, public
board, government agency, self-regulatory organization or body (including,
without limitation, the SEC) threatened against the Company, any of its
Subsidiaries, or any of their respective directors or officers in their
capacities as such, which, if determined adversely, could, either individually
or in the aggregate, be material to the Company or any of its Subsidiaries.
There are no facts which, if known by a potential claimant or governmental
authority, could give rise to a claim or proceeding which, if asserted or
conducted with results unfavorable to the Company or any of its Subsidiaries,
could reasonably be expected to be material to the Company or any of its
Subsidiaries.
 
 
 
-7-

Privileged and Confidential
 
 
 
(l) Intellectual Property. Each of the Company and its Subsidiaries owns or is
duly licensed (and, in such event, has the unfettered right to grant
sublicenses) to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intellectual Property”) used in or
necessary for the conduct of its business as now being conducted and as
presently contemplated to be conducted in the future (collectively, the “Company
Intellectual Property”). Section 3(l) of the Disclosure Schedule sets forth a
list of all material Company Intellectual Property owned and/or used by the
Company or any of its Subsidiaries in its business. Except as set forth on the
Disclosure Schedule, there are no rights of third parties to any of the Company
Intellectual Property except through licensing agreements. Except as set forth
on the Disclosure Schedule, there are no outstanding options, licenses or
agreements of any kind relating to the Company Intellectual Property, nor is the
Company or any of its Subsidiaries bound by or a party to any options, licenses
or agreements of any kind with respect to the Intellectual Property of any other
Person (collectively, the “Third Party License Agreements”) other than such
licenses or agreements arising from the purchase of generally available
products, as to which the aggregate consideration paid by or due from the
Company or any of its Subsidiaries does not exceed $25,000 in value, or “off the
shelf” products. All of the Third Party License Agreements are valid, binding
and in full force and effect in all material respects and to the Company’s
knowledge enforceable by the Company or its applicable Subsidiary in accordance
with their respective terms in all material respects, subject to general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies. Neither the Company nor any of
its Subsidiaries is in material breach of any such Third Party License
Agreements. To the Company’s knowledge, no other party to any of the Third Party
License Agreements is in material default thereunder. Neither the Company nor
any Subsidiary of the Company infringes or is in conflict with any right of any
other Person with respect to any third party Intellectual Property. Neither the
Company nor any of its Subsidiaries has received written notice of any pending
conflict with or infringement upon any third party Intellectual Property. There
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s or any of its
Subsidiaries’ ownership of or licensing rights in or to any Company Intellectual
Property. Neither the Company nor any of its Subsidiaries has entered into any
consent agreement, indemnification agreement, forbearance to sue or settlement
agreement with respect to the validity of the Company’s or its Subsidiaries’
ownership of or right to use its Company Intellectual Property and there is no
reasonable basis for any such claim to be successful. The rights of the Company
and its Subsidiaries in the Company Intellectual Property are valid and
enforceable and no registration relating thereto has lapsed, expired or been
abandoned or canceled or is the subject of cancellation or other adversarial
proceedings, and all applications therefor are pending and in good standing. The
Company and its Subsidiaries have taken all reasonable steps required to perfect
their ownership of and interest in the Company Intellectual Property and has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of the Company Intellectual Property. The Company and its
Subsidiaries have complied, in all material respects, with their respective
contractual obligations relating to the protection of the Company Intellectual
Property used pursuant to licenses. No Person is infringing on or violating the
Company Intellectual Property owned or used by the Company or its Subsidiaries.
The Company and its Subsidiaries have used Company IP Counsel (as defined below)
for all Intellectual Property matters since December 31, 2011 and, since such
date, neither the Company nor any of its Subsidiaries has consulted any other
counsel with respect to any Intellectual Property matters.
 
 
 
-8-

Privileged and Confidential
 
 
 
(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
 
(n) Tax Status. Except as set forth in Section 3(n) of the Disclosure Schedule,
the Company and each of its Subsidiaries has made or filed all foreign, U.S.
federal, state, provincial and local income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges due and owing, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company’s tax returns is presently being audited by any taxing authority.
 
(o) Key Employees. Except as set forth on Section 3(o) of the Disclosure
Schedule, each of the Company’s and its Subsidiaries’ directors and officers and
any Key Employee (as defined below) is currently serving the Company or its
Subsidiaries in the capacity disclosed in the Select SEC Documents. No Key
Employee is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each Key Employee does not
subject the Company or any of its Subsidiaries to any material liability with
respect to any of the foregoing matters. Except as set forth on Section 3(o) of
the Disclosure Schedule, no Key Employee has, to the knowledge of the Company
and its Subsidiaries, any intention to terminate or limit his employment with,
or services to, the Company or any of its Subsidiaries, nor is any such Key
Employee subject to any constraints which would cause such employee to be unable
to devote his full time and attention to such employment or services. For
purposes of this Agreement, “Key Employee” means the persons listed in Section
3(o) of the Disclosure Schedule and any individual who assumes or performs any
of the duties of a Key Employee.
 
(p) Employee Relations. No application or petition for certification of a
collective bargaining agent is pending and none of the employees of Company or
any of its Subsidiaries are or have been represented by any union or other
bargaining representative and no union has attempted to organize any group of
the Company's or any of its Subsidiaries’ employees, and no group of the
Company's or any of its Subsidiaries’ employees has sought to organize
themselves into a union or similar organization for the purpose of collective
bargaining. The Company and its Subsidiaries believe that their relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
Securities Act) has notified the Company or any of its Subsidiaries that such
officer intends to leave the Company or any of its Subsidiaries or otherwise
terminate such officer’s employment with the Company or any of its Subsidiaries.
The Company and its Subsidiaries are in compliance with all federal, state and
local laws and regulations and, to the Company’s knowledge, all foreign laws and
regulations, in each case respecting employment and employment practices, terms
and conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, be material to
the Company or any of its Subsidiaries.
 
 
 
-9-

Privileged and Confidential
 
 
 
(q) Insurance. The Company and each of its Subsidiaries has in force fire,
casualty, product liability and other insurance policies, with extended
coverage, sufficient in amount to allow it to replace any of its material
properties or assets which might be damaged or destroyed or sufficient to cover
liabilities to which the Company or any of its Subsidiaries may reasonably
become subject, and such types and amounts of other insurance with respect to
its business and properties, on both a per occurrence and an aggregate basis, as
are customarily carried by Persons engaged in the same or similar business as
the Company and its Subsidiaries. No default or event has occurred that could
give rise to a default under any such policy.
 
(r) Environmental Matters. The Company and each of its Subsidiaries is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of Hazardous
Substances (as defined below) and protection of health and safety or the
environment which are applicable to its business. There is no environmental
litigation or other environmental proceeding pending or threatened by any
governmental or regulatory authority or others with respect to the current or
any former business of the Company or any of its Subsidiaries or any partnership
or joint venture currently or at any time affiliated with the Company or any of
its Subsidiaries. No state of facts exists as to environmental matters or
Hazardous Substances that involves the reasonable likelihood of a material
capital expenditure by the Company or any of its Subsidiaries. No Hazardous
Substances have been treated, stored or disposed of, or otherwise deposited, in
or on the properties owned or leased by the Company or any of its Subsidiaries
or by any partnership or joint venture currently or at any time affiliated with
the Company or any of its Subsidiaries in violation of any applicable
environmental laws. The environmental compliance programs of the Company and
each of its Subsidiaries comply in all respects with all environmental laws,
whether foreign, federal, state, provincial or local, currently in effect. For
purposes of this Agreement, “Hazardous Substances” means any substance, waste,
contaminant, pollutant or material that has been determined by any governmental
authority to be capable of posing a risk of injury to health, safety, property
or the environment.
 
(s) Listing. The Company is not in violation of the listing requirements of the
OTCQB Marketplace (the “OTCQB”) on which it trades, does not reasonably
anticipate that the Common Stock will be delisted by the OTCQB for the
foreseeable future, and has not received any notice regarding the possible
delisting of the Common Stock from the OTCQB. The issuance and sale of the
Series D Preferred and the transactions contemplated by the Transaction
Documents do not contravene the rules and regulations of the OTCQB.
 
(t) No General Solicitation or Integrated Offering. Neither the Company nor any
Person acting for the Company has conducted any “general solicitation” (as such
term is defined in Regulation D) with respect to any of the Securities and/or
Dividend Shares being offered hereby. Neither the Company nor any of its
affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration of the
Securities and/or Dividend Shares being offered hereby under the Securities Act
or cause this offering of Securities and/or Dividend Shares to be integrated
with any prior offering of securities of the Company for purposes of the
Securities Act, which result of such integration would require registration
under the Securities Act, or any applicable stockholder approval provisions.
 
(u) No Brokers. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other third
party with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other third parties for fees
of a type contemplated in this Section 3(u) that may be due in connection with
the transactions contemplated by the Transaction Documents.
 
 
 
-10-

Privileged and Confidential
 
 
 
(v) Acknowledgment Regarding Securities. The number of Common Stock issuable
upon conversion of the Series D Preferred may increase in certain circumstances.
The Company’s directors and executive officers have studied and fully understand
the nature of the Securities being sold hereunder. The Company acknowledges that
its obligation to issue (i) Common Stock upon conversion of the Series D
Preferred and (ii) the Dividend Shares, in each case, in accordance with the
Certificate of Designation, is absolute and unconditional, regardless of the
dilution that such issuance may have on the ownership interests of other
stockholders and the availability of remedies provided for in this Agreement
relating to a failure or refusal to issue Common Stock and Dividend Shares to
the extent required by the Certificate of Designation. Taking the foregoing into
account, the Company’s Board of Directors has determined in its good faith
business judgment that the issuance of the Series D Preferred hereunder and the
consummation of the other transactions contemplated hereby are in the best
interests of the Company and its stockholders.
 
(w) Internal Control over Financial Reporting. The Company maintains a system of
internal control over financial reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company does not have any material weaknesses in its internal control
over financial reporting. Since the date of the latest audited financial
statements included in the Select SEC Documents, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(x) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act. Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities.
 
(y) Sarbanes-Oxley Compliance. The Company and the Company’s directors and
officers, in their capacities as such, are in compliance with any provision of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“SOX”), including Section 402 related to loans and
Sections 302 and 906 related to certifications, and neither the Company nor any
of its officers has received notice from any governmental entity questioning or
challenging the accuracy, completeness, content, form or manner of filing or
submission of such certifications. The Company has no reasonable basis to
believe that it will not continue to be in compliance with SOX as in effect on
the Closing Date (including, without limitation, the requirements of Section 404
thereof).
 
(z) Disclosure. All information relating to or concerning the Company and/or any
of its Subsidiaries set forth in this Agreement or provided to the Purchasers
pursuant to Section 2(d) hereof or otherwise by the Company in connection with
the transactions contemplated hereby is true and correct in all material
respects and the Company has not omitted to state any material fact necessary in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities.
 
 
 
-11-

Privileged and Confidential
 
 
 
(aa) Absence of Indebtedness. On the Closing Date, as a result of the
transactions contemplated by this Agreement, neither the Company nor any
Subsidiary shall have any indebtedness for borrowed money that would be required
to be disclosed by the Company on a balance sheet prepared in accordance with
GAAP. Section 3(aa) of the Disclosure Schedule sets for the indebtedness for
borrowed money of the Company and its Subsidiaries as of immediately prior to
the Closing Date.
 
(bb) No Registration. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 2 hereof, it is not necessary,
in connection with the issuance and sale of the Series D Preferred to the
Purchasers, the issuance of the Common Stock upon conversion of the Series D
Preferred or the issuance of the Dividend Shares pursuant to the terms of the
Certificate of Designation and the Certificate of Incorporation, in each case in
the manner contemplated by this Agreement and the other Transaction Documents,
to register the Series D Preferred, the Common Stock or the Dividend Shares
under the Securities Act, except for any registration that is required under the
terms of the Registration Rights Agreement.
 
(cc) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(dd) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) none of the Purchasers has been asked
by the Company to agree, nor has any Purchaser agreed, to desist from purchasing
or selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
any Purchaser, specifically including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities, and (iii) each Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.
 
 
 
-12-

Privileged and Confidential
 
 
 
4. Conditions Precedent to the Obligation of the Holders to Consummate the
Exchange. The obligations of each Holder to consummate the transactions
contemplated by this Agreement are subject to the accuracy of the
representations and warranties set forth in Article II, which shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) as of the Closing with the same effect as though such representations
and warranties had been made as of the Closing, and to the timely performance by
the Company, as applicable, of their respective covenants and obligations
hereunder, and to the satisfaction or waiver prior to or at the Closing, of each
of the following conditions:
 
(a) The Company shall have executed and delivered this Agreement.
 
(b) The Company shall deliver (or cause to be delivered) the Exchange Shares, to
each Holder in the principal amounts set forth on Schedule A hereto, and in
accordance with the delivery terms set forth in Article I.
 
(c) The Company shall have paid the expenses as required by Section 6(b).
 
(d) The Company shall have satisfied its obligations under Section 7 of the
Purchase Agreement.
 
5. Conditions Precedent to the Obligation of the Company to Consummate the
Exchange. The obligations of the Company to consummate the transactions
contemplated by this Agreement are subject to the accuracy of the
representations and warranties set forth in Article III, which shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) as of the Closing with the same effect as though such representations
and warranties had been made as of the Closing, and to the timely performance by
each Holder, as applicable, of the their covenants and obligations hereunder,
and to the satisfaction or waiver prior to or at the Closing, of each of the
following conditions:
 
(a) The Holders shall have executed and delivered this Agreement.
 
(b) The Holders shall deliver (or cause to be delivered) the Current Shares to
the Company in the principal amounts set forth on Schedule A hereto, and in
accordance with the delivery terms set forth in Article I.
 
(c) The Purchasers (as defined in the Purchase Agreement) shall have satisfied
their obligations under Section 6 of the Purchase Agreement.
 
6. Certain Covenants.
 
(a) Further Assurances. The parties hereto agree to use commercially reasonable
efforts to take, or cause to be taken, all reasonable actions, to file, or cause
to be filed, all documents and to do, or cause to be done, all things necessary,
proper or advisable to consummate the Exchange on their account, including
preparing and filing as promptly as practicable all documentation to effect all
necessary filings, consents, waivers, approvals, and authorizations.
 
 
 
-13-

Privileged and Confidential
 
 
 
(b) Costs and Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, the Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Exchange Shares to the Holders (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance of Exchange Shares to the Holders, and (iii) all
fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors.. 
 
(c) Covenant Survival. The obligations of the Company under this Article VI
shall survive the transfer of any Exchange Shares, the enforcement, amendment or
waiver of any provision of this Agreement or the Certificate of Designation, and
the termination of this Agreement.
 
7. Miscellaneous.
 
(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. The Company and
each Holder irrevocably consent to the exclusive jurisdiction of the United
States federal courts and the state courts located in the County of New York,
State of New York, in any suit or proceeding based on or arising under this
Agreement and irrevocably agree that all claims in respect of such suit or
proceeding may be determined in such courts. The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of any Holder to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(b) Entire Agreement. This Agreement, together with the Disclosure Schedule,
constitutes the entire understanding and agreement of the parties with respect
to the subject matter hereof and supersedes all prior and/or contemporaneous
oral or written proposals or agreements relating thereto all of which are merged
herein. This Agreement may not be amended or any provision hereof waived in
whole or in part, except by a written amendment signed by both of the Parties.
 
(c) Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(d) Construction. For purposes of this Agreement, the words “hereof,” “herein,”
“hereby” and other words of similar import refer to this Agreement as a whole
unless otherwise indicated. Whenever the singular is used herein, the same shall
include the plural, and whenever the plural is used herein, the same shall
include the singular, where appropriate. The term “including” means “including
but not limited to.” The word “or” shall not be exclusive. Whenever used in this
Agreement, the masculine gender shall include the feminine and neutral genders.
All references herein to Articles, Sections, Subsections, Paragraphs and
Exhibits shall be deemed references to Articles and Sections and Subsections and
Paragraphs of, and Exhibits to, this Agreement unless the context shall
otherwise require. Any reference herein to any statute, agreement or document,
or any section thereof, shall, unless otherwise expressly provided, be a
reference to such statute, agreement, document or section as amended, modified
or supplemented (including any successor section) and in effect from time to
time. All terms defined in this Agreement shall have the defined meaning when
used in any Exhibit, Schedule, certificate or other documents attached hereto or
made or delivered pursuant hereto unless otherwise defined therein. The parties
acknowledge and agree that, except as specifically provided herein, they may
pursue judicial remedies at law or in equity in the event of a dispute with
respect to the interpretation or construction of this Agreement. This Agreement
shall be interpreted and enforced in accordance with the provisions hereof
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party causing the drafting of the provision in
question.
 
 
 
-14-

Privileged and Confidential
 
 
 
(e) Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and shall be deemed given or delivered: (i)
when delivered personally; (ii) one business day following deposit with a
recognized overnight courier service, provided such deposit occurs before the
deadline imposed by that service for overnight delivery or (iii) when
transmitted, if sent by electronic mail, provided confirmation of receipt tis
received by send and the notice is sent by an additional method provided under
this Agreement, in each case to the parties hereto as follows:
 
If to a Holder, to the address set forth on such Holder’s signature page to this
Agreement, with a copy (which shall not constitute notice) to:
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Brett Lawrence
Email:                       
blawrence@stroock.com
 
If to the Company:
 
ImageWare Systems, Inc.
13500 Evening Creek Drive N, Suite 550
 
San Diego, California 92127
E-mail: jmorris@iwsinc.com
Attention: Chief Financial Officer
 
With a copy (which shall not constitute notice) to:
 
Disclosure Law Group, a Professional Corporation
655 West Broadway, Suite 870
San Diego, CA 92101
Telephone: (619) 272-7062
Facsimile: (619) 330-2101
E-Mail: drumsey@disclosurelawgroup.com
Attention: Daniel W. Rumsey, Managing Director
 
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
 
(f) Severability. In the event that any provision of this Agreement shall be
declared invalid or unenforceable by any regulatory body or court having
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remaining portions of this Agreement.
 
(g) No Third-Party Beneficiary. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties, their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.
 
(h) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE SECURITIES OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(i) Survival. All representations, warranties and covenants contained herein
shall survive the execution and delivery of this Agreement and the Exchange
Shares.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
-15-

 
 
 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
IMAGEWARE SYSTEMS, INC.
 
 
By:
 
 
Name:
Kristin Taylor
 
Title:
Chief Executive Officer

 
 
 
 
-16-

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
 
 
[HOLDER]
 
 
By:     ______________________    
Name:     ______________________
Title:     ______________________
 
 
Address for Notice:
 
 
_________________________
 
_________________________
 
_________________________
 
 
 
-17-

 
SCHEDULE A
 
 
 
Holder
Current Shares ($)
Exchange Shares ($)
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
-18-
